Citation Nr: 0728795	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-28 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a hydrocelectomy 
scar.  

2.  Entitlement to service connection for a right lower 
extremity disorder. 

3.  Entitlement to service connection for a left lower 
extremity disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to July 
1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for a hydrocelectomy scar, and that denied 
service connection for right and left lower extremity 
disorders. 


FINDINGS OF FACT

1.  The veteran's hydrocelectomy scar does not disfigure the 
head, face or neck, is not deep, does not limit motion, does 
not cover an area greater than 39 square centimeters, is not 
unstable, and is not painful on examination.  

2.  The veteran's early medial compartment osteoarthritis of 
the right knee first manifested many years after service and 
is not related to any aspect of service.  

3.  Patello femoral chondromalacia was diagnosed years after 
discharge from active service and has not been related to 
service or any incident thereof.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right 
hydrocelectomy scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, .43, 4.7, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2006).  

2.  The criteria for service connection for a right lower 
extremity disorder, to include osteoarthritis, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

3.  The criteria for service connection for a left lower 
extremity disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2005 and March 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  VA 
provided the criteria for the assignment of a rating and 
effective date for the service connection claims after the 
date of the initial decision in these claims.  However, the 
Board finds no prejudice to the veteran by the late 
notification as service connection will not be granted and no 
rating or effective date will be assigned.  The Board finds 
that any other defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  It is noted in that regard that after the March 2006 
letter was sent, VA readjudicated the issues in a July 2006 
Statement of the Case.  Thus, VA has satisfied its duty to 
notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in the engineering department aboard a 
U.S. Navy destroyer.  He contends that his scar is painful, 
and he seeks a higher rating.  He contends that his right and 
left leg disorders first manifested in service and are 
related to anesthesia administered during surgery in June 
1992.  

Hydrocelectomy Scar

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A superficial scar is defined as one not associated with 
underlying soft tissue damage.  A 10 percent rating is 
warranted for a scar that is painful on examination.  
38 C.F.R. § 4.118, DC 7804.   No higher rating is available.  
In this case, the scar does not disfigure the head, face or 
neck, is not deep, does not limit motion, does not cover an 
area greater than 39 square centimeters, and is not unstable; 
therefore, other criteria do not apply.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7805 (2006). 

Service medical records showed that the veteran underwent a 
right hydrocelectomy using spinal anesthesia in June 1992.  

In January 2006, a VA examiner noted that the veteran had a 
well-healed, nine centimeter long surgical scar in the right 
inguinal region.  The examiner noted that the scar was 
superficial, smooth, well-pigmented, not deep or adherent to 
the underlying tissue, and without elevation or depression.  
The scar was not tender to palpation, and there was no 
limitation of motion.  The veteran was asymptomatic and 
denied any complications from surgery or current symptoms 
from the scar. 

In a May 2007 Board hearing, the veteran waived consideration 
of new evidence by the RO.  In addition to his testimony, the 
Board received VA outpatient treatment records from June 2006 
to May 2007.  The clinical records showed periodic 
examination and treatment for knee, foot, and back pain.  In 
May 2006, the veteran sought treatment for testicular pain.  
An ultrasound study showed no scrotal abnormalities other 
than a left variocele.  The examiner noted no hernias or 
other abnormal conditions.  Throughout the period, there were 
no reports by the veteran to medical care providers of pain 
at the site of the scar, and the condition was not noted on 
the list of current problems for which the veteran was 
receiving primary care treatment.  

In the May 2007 hearing, the veteran stated that he did not 
experience pain at the site of the scar at the time he was 
examined in January 2006.  However, he stated that he 
experienced intermittent pain and tenderness at the scar site 
that caused him to curl into a fetal position and interfered 
with his ability to dress and walk.  

The Board concludes that a compensable rating for a 
hydrocelectomy scar is not warranted because none of the scar 
symptoms necessary for a higher rating were noted during the 
January 2006 special examination or subsequently by any of 
the veteran's regular medical care providers.  The Board 
concludes that the veteran's sole report at his hearing of 
intermittent scar pain that prevented straightening, 
dressing, and walking is not credible.  Outpatient records in 
2006 and 2007 up to the time of the hearing showed that the 
veteran was examined and treated on a regular basis for knee, 
foot, and back pain and on several occasions for 
groin/testicular pain.  The veteran's testimony that the scar 
pain was intermittent and so severe as to cause functional 
limitation is inconsistent with the absence of any complaint 
to his medical providers that would have resulted in a 
detailed examination and medical intervention.  

The weight of the credible evidence demonstrates that the 
veteran's hydrocelectomy scar does not warrant a compensable 
rating.  As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Right and Left Lower Extremity Disorders

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

In a December 1990 enlistment physical examination, a 
physician noted that the veteran had asymptomatic pes planus.  
In August 1991, the veteran sought treatment for left knee 
pain following a fall.  An examiner noted no edema and a full 
range of motion and prescribed light duty and medication.  In 
April 1992, the veteran received emergency room care for 
right flank pain following a motor vehicle accident. The next 
day, an examiner observed a right flank contusion but noted 
that X-rays were normal.  The examiner diagnosed lumbar 
paraspinal muscle spasms and prescribed heat, rest, and 
medication.  There was no subsequent follow-up care.  In May 
1992, the veteran sought treatment for left ankle pain after 
falling down stairs two days earlier.  An examiner noted no 
edema, effusion, discoloration, or limitation of motion.  He 
prescribed a support bandage, medication and rest.  In a 
follow-up examination two days later, the examiner diagnosed 
a left ankle sprain and authorized the veteran to return to 
light duty.  

In June 1992, following several weeks of right groin and 
right lower quadrant abdominal pain, the veteran underwent a 
right hydrocelectomy using spinal anesthesia.  One day after 
surgery, an examiner noted the veteran's reports of back and 
bilateral leg pain but no pain at the site of the incision.  
The examiner noted some lumbar tenderness but no swelling or 
leg weakness.  He noted that the veteran was "doing well" 
and prescribed medication for pain.  In subsequent 
examinations in July 1992 and August 1992, examiners noted 
that the veteran experienced some problems with draining and 
discomfort at the surgical incision but noted no further 
complaints of back or leg pain.  No medical provider noted 
any symptoms related to the effects of spinal anesthesia.  

No leg or other musculoskeletal symptoms, abnormalities, or 
chronic disorders were noted in the March 1993 discharge 
physical examination.  

In July 2005, a VA primary care examiner noted the veteran's 
reports of intermittent back and knee pain.  The veteran 
reported that he had been told he had bursitis.  The examiner 
noted that previous X-rays of the cervical and lumbar spine 
and knees were normal with no evidence of degenerative joint 
disease.  The examiner noted mild crepitation in the knees 
but no other abnormalities and diagnosed no chronic 
disorders.  

In November 2005, a VA primary care examiner noted the 
veteran's reports of increasingly frequent knee pain on 
exertion and occasionally at rest.  The veteran reported that 
he had experienced the pain since receiving spinal anesthesia 
in service and that the symptoms were exacerbated by several 
motor vehicle accidents.  The examiner noted a full range of 
motion with no reproducible tenderness to palpation, 
effusion, or crepitus.  The examiner noted that X-rays from 
April 2005 were negative and that he currently observed no 
abnormalities of the knees.  He did not comment directly on 
the contention that knee pain was related to spinal 
anesthesia but he did state that the etiology of the knee 
pain was unclear.  He ordered magnetic resonance imaging 
(MRI) and hepatitis testing in view of the veteran's history 
of substance abuse.  Later in December 2005, the examiner 
again noted no reproducible tenderness, effusion, crepitus, 
or instability of the knees and noted that recent MRIs and 
blood tests were normal.  

In February 2007, a VA examiner noted the veteran's continued 
reports of knee pain, worse in the right knee.  The examiner 
noted no effusion, crepitus, or loss of range of motion and 
that testing for rheumatic arthritis was negative.  However, 
concurrent X-rays of both knees showed a normal left knee but 
minimal early medial compartment osteoarthritis of the right 
knee.  The examiner did not comment on the etiology of the 
arthritis.  

In a May 2007 VA orthopedic consult report, it was noted that 
the veteran reported pain, primarily under the patellas, for 
several years.  There was full range of motion and no 
effusion, but there was mild patellofemoral crepitus and a 
positive patellofemoral grind.  X-rays of both knees were 
noted to be normal although the MRI showed mild thinning of 
the cartilage.  The MRI was otherwise normal.  The assessment 
was patello femoral chondromalacia.  

The Board concludes that service connection for a left lower 
extremity disorder is not warranted because there is no 
medical evidence linking a current left knee disorder to 
service.  The veteran's separation examination from service 
did not reflect any complaints or diagnoses pertaining to the 
left lower extremity and no chronic disease of the left lower 
extremity was noted in service.  Examiners in service in 1991 
for left knee pain, and in 1992 for a left knee strain noted 
no chronic conditions or pathology after the accidents.  The 
first post-service evidence of a left lower extremity 
disorder was not until many years after service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The post-service 
records are negative for any nexus opinion or other evidence 
linking a left lower extremity disorder to his service.  
Thus, overall, the post-service medical records, indicating a 
disorder that began years after service with no indication of 
an association to service, are found to provide evidence 
against his claim.

The Board concludes that service connection for a right lower 
extremity disability, to include mild early osteoarthritis, 
is not warranted because there is no medical evidence of a 
relationship between the current disorders and any aspect of 
service.  There were no chronic conditions noted on the 1993 
discharge physical examination.  Although the veteran 
reported experiencing chronic knee pain since service, the 
symptoms were not observed and treated by examiners until 
2005, many years after service.  The veteran contends that 
his bilateral knee pain was the result of spinal anesthesia 
for surgery in 1992.  He reported this contention to a VA 
physician in November 2005 who noted but rejected it in the 
examination report, stating that the etiology of the knee 
pain was unclear. 

A VA medical examination and opinion is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but there is competent 
lay or medical evidence of a current diagnosed disability or 
persistent symptoms, establishes that the veteran suffered an 
event, injury, or disease in service or symptoms of disease 
in service; and indicates that the claimed disability or 
symptoms may be associated with the established event injury 
or disease.  38 C.F.R. § 3.159 (c) (4).   

Here, the Board concludes that there is sufficient medical 
evidence to decide the claims without additional examination 
or opinion.  The veteran's post-service records show 
disability of the lower extremities many years after service.  
The veteran's contention that spinal anesthesia caused the 
disorders was noted and rejected by a medical provider.  
Furthermore, the Board concludes that the veteran's lay 
testimony that such association may exist is not competent 
evidence.  Although the standard is low, even the suggestion 
of an association in this instance requires medical 
expertise.  As a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to a 
relationship between spinal anesthesia and his current lower 
extremity symptoms.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The weight of the credible evidence demonstrates that 
chondromalacia and early medial compartment osteoarthritis of 
the right knee first manifested many years after service and 
are not related to any aspect of service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for a hydrocelectomy scar is denied. 

Service connection for a right lower extremity disorder is 
denied. 

Service connection for a left lower extremity disorder is 
denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


